DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

Response to Amendment
In response to the amendment filed on February 4, 2022:
Claims 1, 7-12, and 14 are amended.
Claims 2, 15-20 are canceled.
Claims 21-27 are newly added.
Claims 1, 3-14, and 21-27 are pending.


Response to Arguments
In response to the remarks filed on February 4, 2022:
	Applicant’s remarks regarding 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections hereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (Pub. No. US 2016/0162772, published on June 9, 2016) in view of Pierson et al. (Pub. No. US 2021/0074417, filed on November 28, 2018; hereinafter Pierson) and further in view of Udell (Pub. No. US 2019/0057466, filed on July 31, 2018). 

Regarding claims 1, Curtis clearly shows and discloses a method for conducting an asset inventory for a site location (Abstract) comprising: 
providing a user with a mobile interface of a computing device (Technical staff and clients can upload their data (e.g., data captured during a walkthrough) to the server 310 using a mobile device 330 so this data can be synchronized with other data captured by other mobile devices 330. This allows the system to quickly troubleshoot an issue with the data, [0033]); 
receiving a site ID with a mobile application via the mobile interface (FIG. 6 illustrates an example of a first tag (e.g., an RFID tag 131, a Barcode tag 151, etc.) located in a doorway of a room within a facility to identify a particular room within the facility (e.g., equipment room A within facility 1). The user of the scanning device (e.g., 330, 380, 385) scans the first tag (e.g., 131/151) to retrieve its corresponding tag information, which is used to identify the room, or the room and the facility, [0053]); 
receiving an equipment ID with the mobile application via the mobile interface (if the second tag (e.g., 132/152) corresponds to a first UPS, upon scanning the second tag (e.g., 132/152), the mobile device 330 infers that the user wants to enter parameter data for the first UPS, and presents an interface screen to the user that includes only the parameter data entry fields for the first UPS so corresponding parameter data can be entered by the user for the first UPS, [0061]-[0062]), wherein the equipment ID corresponds to a building equipment asset, and wherein the building equipment asset comprises heating, ventilation, and air conditioning (HVAC) equipment (Examples of the components include an Uninterruptible Power Supply (UPS), a Power Transfer Switch (PTS), Computer Room Air Conditioner (CRAC) units, Generators, Boilers, Chillers, Electrical Switchgear, or any other types of facility components that may be included in a facility's core infrastructure, [0036]);
connecting to a data repository to determine if the received equipment ID matches a stored equipment ID (If a tag (e.g., an RFID tag or a Barcode tag) is placed on a piece of equipment, its tag information may be used to identify the type of the equipment. For example, the type of the equipment is either directly within the tag information or an identifier present in the information is used as an index into a table in memory 160 or the remote server 310 to determine the type of equipment, [0052]);
prompting the user to enter equipment asset information into the mobile application via the mobile interface in response to the received equipment ID not matching the stored equipment ID (the mobile device 330 enables the user to create new tags. For example, when a scanned tag is not recognized by the mobile device 330, the mobile device 330 is configured to enable to the user configure the scanned tag to identify whether the tag is to identify at least one of a given facility, room, area, floor, a piece of equipment, or sub-components of the equipment. The association can then be relayed to the server 310 for storage so that another mobile device 330 scanning the new tag is able to retrieve its corresponding data, [0052], [0059]).
Pierson then discloses:
prompting the user to enter equipment asset information into the mobile application via the mobile interface (In an implementation, the software application 225 may be configured to receive the location information and/or the identification information for the medical equipment 120 via the input device 1030a, [0061]); 
associating the received equipment ID and the entered equipment asset information with the site ID via the mobile application (the user interface may include a "location" selection option and/or icon. The user of the interface may tap this icon and then enter a location for the medical equipment. Similarly, the user interface may include an "identification" selection option and/or icon. The user of the interface may tap this icon and then enter identification information for the medical equipment. Location information may include a physical address, a location description, a geolocation and/or an indoor location. Identification information may include a serial number, a model number, and/or another identifiable feature associated with the medical equipment 120, [0061]); and 
storing the entered equipment asset information, the received equipment ID, and the site ID in the data repository (Figure 4D shows equipment information, equipment IDs, and location IDs are stored in a database, [0110]-[0118]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Pierson with the teachings of Curtis for the purpose of managing equipment devices associated with a site location based on matching identifiers associated with devices and the site location such that maintenance of the devices is enabled through retrieved instructions associated with the devices’ identifiers.
Udell then discloses the equipment asset information comprises one or more digital photographs of the building equipment asset and a condition description of the building equipment asset (Figure 16 shows user providing image of the HVAC unit and a condition associated with the unit, [0099]-[0103]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Udell with the teachings of Curtis, as modified by Pierson, for the purpose of enabling searching and retrieving of maintenance data regarding a building equipment based on based on matching information about the equipment and associated equipment identifiers in a builder database.
Regarding claim 3, Curtis further discloses equipment asset information comprises an equipment location (the mobile device 330 enables the user to create new tags. For example, when a scanned tag is not recognized by the mobile device 330, the mobile device 330 is configured to enable to the user configure the scanned tag to identify whether the tag is to identify at least one of a given facility, room, area, floor, a piece of equipment, or sub-components of the equipment. The association can then be relayed to the server 310 for storage so that another mobile device 330 scanning the new tag is able to retrieve its corresponding data, [0052], [0059]).  
Regarding claim 4, Curtis further discloses equipment asset information comprises a serial number (If a tag (e.g., an RFID tag or a Barcode tag) is placed on a piece of equipment, its tag information may be used to identify the type of the equipment, [0052]. The mobile device 330 enables the user to create new tags. For example, when a scanned tag is not recognized by the mobile device 330, the mobile device 330 is configured to enable to the user configure the scanned tag to identify whether the tag is to identify at least one of a given facility, room, area, floor, a piece of equipment, or sub-components of the equipment. The association can then be relayed to the server 310 for storage so that another mobile device 330 scanning the new tag is able to retrieve its corresponding data, [0059]).
Regarding claim 6, Curtis further discloses entering site asset information into the mobile application via the mobile interface (the mobile device 330 enables the user to create new tags. For example, when a scanned tag is not recognized by the mobile device 330, the mobile device 330 is configured to enable to the user configure the scanned tag to identify whether the tag is to identify at least one of a given facility, room, area, floor, a piece of equipment, or sub-components of the equipment. The association can then be relayed to the server 310 for storage so that another mobile device 330 scanning the new tag is able to retrieve its corresponding data, [0052], [0059]).  
Regarding claim 7, Udell further discloses equipment asset information comprises a serial number and a model number (the user 102 may enter product information such as, brand, model number, serial number and so on. Additionally, the user 102 may also be enabled to provide an image of the item. The image may include, for example, the product information and/or an optical code (bar code, QR code etc.) encoded with the product information, [0099]).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Pierson in view of Udell and further in view of Silva et al. (Pub. No. US 2016/0300119; published on October 13, 2016; hereinafter Silva). 

Regarding claim 5, Silva further discloses equipment asset information is collected via performing optical character recognition on an equipment label (responsive to receiving the roadside data 114, the service 102 may execute one or more Optical Character Recognition ( OCR) algorithms 306. Specifically, the service 102 may implement an OCR algorithm 306 to determine the particular areas of the roadside image 302 that include the characters of the vehicle license plate, [0046]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Silva with the teachings of Curtis, as modified by Pierson and Udell, for the purpose storing image data and metadata associated with a physical entity and retrieving the stored image data and/or metadata in response to a search request to match the stored information with criteria associated with the search request.
Claims 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Harold (Pub. No. US 2007/0157639, published on July 12, 2007). 

Regarding claim 8, Curtis clearly shows and discloses a system for conducting a diagnostic inventory for a site installed equipment unit comprising: an information handling system comprising: at least one memory operable to store computer-executable instructions; at least one communications interface to access the at least one memory; and at least one processor configured to access the at least one memory via the at least one communications interface and execute the computer-executable instructions (Figures 1-10) to: 
provide a user with a mobile interface (Technical staff and clients can upload their data (e.g., data captured during a walkthrough) to the server 310 using a mobile device 330 so this data can be synchronized with other data captured by other mobile devices 330. This allows the system to quickly troubleshoot an issue with the data, [0033]); 
receive an equipment ID from the user via the mobile interface, wherein the equipment ID corresponds to a building equipment asset (if the second tag (e.g., 132/152) corresponds to a first UPS, upon scanning the second tag (e.g., 132/152), the mobile device 330 infers that the user wants to enter parameter data for the first UPS, and presents an interface screen to the user that includes only the parameter data entry fields for the first UPS so corresponding parameter data can be entered by the user for the first UPS, [0061]-[0062]), and wherein the building equipment asset comprises heating, ventilation, and air conditioning (HVAC) equipment (Examples of the components include an Uninterruptible Power Supply (UPS), a Power Transfer Switch (PTS), Computer Room Air Conditioner (CRAC) units, Generators, Boilers, Chillers, Electrical Switchgear, or any other types of facility components that may be included in a facility's core infrastructure, [0036]); 
connect to a data repository determine if the received equipment ID matches a stored equipment ID (If a tag (e.g., an RFID tag or a Barcode tag) is placed on a piece of equipment, its tag information may be used to identify the type of the equipment. For example, the type of the equipment is either directly within the tag information or an identifier present in the information is used as an index into a table in memory 160 or the remote server 310 to determine the type of equipment, [0052]); 
retrieve equipment asset information associated with matching stored equipment ID (The data used to fill the interface screen may be stored in a local memory (e.g., 160) or retrieved by the mobile device 330 from a remote memory (e.g., database 320 of the remote server 310) when the Internet is available (e.g., through WiFi). For example, the memory may maintain a table of equipment identifiers, where each equipment identifier provides equipment data that identifies parameters of the equipment, [0061]); 
display equipment asset information to the user on the mobile interface (The mobile device 330 can compare the identifier of the second tag against the equipment identifiers to find a match, and then populate the interface with the equipment parameter entry fields, sliders, pulldowns, etc. from the equipment data of the match so that the user can enter corresponding parameter data, [0061]); 
retrieve troubleshooting instructions associated with the equipment ID (the memory may maintain a table of equipment identifiers, where each equipment identifier provides procedure data that identifies the next procedure or single step that is to be performed on the equipment. The mobile device 330 can compare the identifier of the second tag (e.g., 132/152) against the equipment identifiers to find a match, and then present the procedure data of the match, [0062]); 
prompt the user to perform one or more equipment measurements based at least in part on the troubleshooting instructions (The mobile device 330 can compare the identifier of the second tag (e.g., 132/152) against the equipment identifiers to find a match, and then present the procedure data of the match, [0062]. A procedure needs to be performed on the equipment within the corresponding room, and presents information to the user that will assist them in performing the procedure (e.g., the steps of the procedure, the next step of the procedure to perform, etc.).Examples of the procedure may include Standard Operating Procedures (SOPS), Emergency Action Procedures (EAPs), Emergency Operating Procedures (EOPs), Maintenance Procedures (MPs), and a Method of Procedures (MOPs). An SOP may include best practice approaches or a set of step-by-step instructions for the day-to-day operation of the equipment (e.g., the facility components). An EAP may include step by step actions which must be done in case of an emergency. For example, an EAP could include a backup plan to aid facility management act swiftly and appropriately to determine/assess/solve the problem and prevent future occurrences of the same problem, [0056]).

Harold then discloses:
prompt the user to perform one or more HVAC equipment performance measurements based at least in part on the troubleshooting instructions (The processing machine 20 may be configured to receive input from the technician regarding the identified system failure. Using this input, the processing machine 20 displays the troubleshooting checklist in a manner that corresponds to the most likely reason associated with the particular failure, [0053]), wherein the trouble shooting instructions comprises an automatically drafted schematic of the HVAC equipment that indicates where to perform the one or more HVAC equipment performance measurements (FIG. 2 depicts the wiring diagram 110 in a powered down state in which the entire HVAC system 200 is shut down and no signals are being transmitted between any of the units in the HVAC system 200. Thus, at this point, the HVAC system analysis tool 10 has automatically generated a graphical representation with as much information as is typically available on conventional static paper wiring charts, [0044]. Once the wiring diagram has been provided, a technician using the HVAC system analysis tool 10 can use the information provided by the wiring diagram 110 to analyze and fix operational errors, [0044]-[0051]); 
receive the one or more HVAC equipment performance measurements (For example, if the voltage between the furnace control terminals and the fan control terminals is 0 VAC, instead of the expected 120 VAC, then the reason for the failure might likely be a bad control board or a bad connection at the inputs or terminals 115 of the control board. However, if the technician provides input that the voltage measured between the furnace control terminals and the fan control terminals is the same as the expected voltage shown on the wiring diagram 110, a different set of likely potential causes may be returned to the technician, such as a bad fan motor, for example, [0053]); 
determine whether or not the one or more HVAC equipment measurements is indicative of a problem with the HVAC equipment (if the technician provides input that the voltage measured between the furnace control terminals and the fan control terminals is the same as the expected voltage shown on the wiring diagram 110, a different set of likely potential causes may be returned to the technician, such as a bad fan motor, for example, [0053]); and 
send a diagnostic report to the user if a determination is made that there is a problem with the HVAC equipment (a discrepancy has automatically been detected by the processing machine 20 by comparing the calculated, expected signals to actual signals. The discrepancy is visually communicated to the technician on the wiring diagram by a text block 119 and/or as flashing connections that show the location of the discrepancy. It will be appreciated that audible tones or other forms of communication may also be used to alert the technician to the discrepancy. The technician can then use the integrated troubleshooting guide described above to determine the cause of the discrepancy, [0057]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Harold with the teachings of Curtis for the purpose of efficiently managing HVAC repairs based on actual and expected information on each of a plurality of HVAC components to identify and troubleshoot faulty components.
Regarding claim 10, Harold further discloses the diagnostic report indicates needed repair services for the HVAC equipment and instructions to conduct the needed repair (a discrepancy has automatically been detected by the processing machine 20 by comparing the calculated, expected signals to actual signals. The discrepancy is visually communicated to the technician on the wiring diagram by a text block 119 and/or as flashing connections that show the location of the discrepancy. It will be appreciated that audible tones or other forms of communication may also be used to alert the technician to the discrepancy. The technician can then use the integrated troubleshooting guide described above to determine the cause of the discrepancy, [0057]).
Claims 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Harold and further in view of Merg et al. (Pub. No. US 2018/0096539, published on April 5, 2018; hereinafter Merg). 

Regarding claim 9, Merg further discloses sending a diagnostic report to the user if a determination is made that there is not a problem with the (HVAC) equipment (Also, if the technician 104 takes measurements of vehicle parameters (e.g., voltages, temperatures, etc.) and the measurements are within normal range, then a diagnostic flowchart block associated with this measurement may be colored in green, [0046], [0049]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Merg with the teachings of Curtis, as modified by Harold, for the purpose of maintaining equipment assets based on a set of instructions and associated measurement values associated with current or past states of the assets.
Regarding claim 11, Merg further discloses storing the one or more (HVAC) equipment performance measurements on one or more tangible, non-volatile computer-readable media thereby creating a building asset information product (communication between the server 108 and the diagnostic computing device 106 may be ongoing throughout the diagnostic flowchart session. As such, anytime the technician 104 obtains measurements or performs a step in the diagnostic flowchart, the server 108 may be updated accordingly, [0050]).  
Regarding claim 12, Merg further discloses associating the one or more (HVAC) equipment performance measurements with a site ID corresponding to the location where the one or more (HVAC) equipment performance measurements are taken (The device data 422 could include an identifier (e.g., a serial number) of the computing device 400, a geographic location in which the computing device 400 is installed and/or operational, etc. For instance, the geographic location could include GPS coordinates of the location. If the computing device 400 represents the diagnostic computing device 106, the device data 422 including the geographic location could be transmitted along with the request for diagnostic flowchart to the server 108, and the server 108 may select the diagnostic flowchart based on the geographic location, [0143]).  
Regarding claim 13, Merg further discloses storing the diagnostic report (If the technical or diagnostic assistance information that the technical assistance computing device 112 provided to the diagnostic computing device 106 helped successfully identifying and resolving the vehicle repair issue, the server 108 may then update the diagnostic flowchart originally provided to the diagnostic computing device 106. For instance, the server 108 may reorder the steps and blocks of the diagnostic flowchart, add blocks, paths, and path elements to the diagnostic flowchart, remove blocks, paths, or path elements to the diagnostic flowchart, modify parameter values (e.g., voltage values and/or PID ranges, etc.) based on which the diagnostic flowchart has led a technician down a particular path, etc., [0063]-[0070]).  
Regarding claim 14, Merg further discloses applying one or more rulesets to the one or more (HVAC) equipment performance measurements and provide service instructions to the user The diagnostic flowchart may have a first path to be followed if the measurement is greater than the threshold path and a second path to be followed if the measurement is less than or equal to the threshold path. Assuming that the measurement is greater than the threshold value, the diagnostic computing device 106 may provide the blocks and elements of the first path without showing the elements of the second path, [0049]).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Harold and further in view of Atchison et al. (Pub. No. US 2018/0031266, published on February 1, 2018; hereinafter Atchison). 

Regarding claim 21, Atchison then discloses the HVAC equipment comprises an HVAC roof top unit (troubleshooting of HVAC roof top units, [0053]-[0058]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Atchison with the teachings of Curtis, as modified by Harold, for the purpose of efficiently managing HVAC repairs based on collected information on each of a plurality of HVAC components to identify and troubleshoot faulty components.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Harold and further in view of Zhang et al. (Pub. No. US 2017/0059199, published on March 2, 2017; hereinafter Zhang) and further in view of Mowris (Pub. No. US 2017/0343227, published on November 30, 2017). 

Regarding claim 22, Zhang then discloses the one or more building equipment asset measurements comprise a dry bulb temperature measurement taken above a roofline (providing temperature data to the controller 13A. The second sensor 14A is located above a roofline to make sure that an outside condition is accurately detected. Further, the second sensor 14A may be matched to and be located near an inlet 24A that is above a roofline so that fresh, cool air 18 or 25 may be drawn into the building, [0019]). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Zhang with the teachings of Curtis, as modified by Harold, for the purpose of managing HVAC components by continuously monitoring the operating parameters and adjusting the parameters for optimal operations based on detected internal and external air conditions.
Mowris then discloses the temperature taken between a filter and an evaporator of the HVAC equipment (The outdoor air flow and return air flow combine in the mixed air flow 22 that flows through the air filter 26 and the evaporator 29, and into the chamber 14 containing the draw-through blower fan 33 and the gas or the electric heat exchanger 31. The averaging temperature sensor 24 is located on the inlet side of the air filter 26 adjacent to the evaporator 29 of the mixed air passage. The averaging temperature sensor 24 is used to measure the mixed-air drybulb temperature , [0037]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Mowris with the teachings of Curtis, as modified by Harold and Zhang, for the purpose of measuring temperatures to evaluate evaporator airflow, cooling capacity, and heating capacity, and, if necessary, provide a visual or electronically-transmitted error code signal indicating maintenance requirements to check or correct faults for the HVAC system.
Claim 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Harold and further in view of Zhang. 

Regarding claim 23, Zhang then discloses the one or more building equipment asset measurements comprise a dry bulb temperature measurement taken above a roofline and proximate an outdoor fan of the HVAC equipment (providing temperature data to the controller 13A. The second sensor 14A is located above a roofline to make sure that an outside condition is accurately detected. Further, the second sensor 14A may be matched to and be located near an inlet 24A that is above a roofline so that fresh, cool air 18 or 25 may be drawn into the building, [0019]. Figure 2 shows the inlet 24A is proximate to an outdoor fan).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Zhang with the teachings of Curtis, as modified by Harold, for the purpose of maintaining HVAC components by continuously monitoring the operating parameters and adjusting the parameters based on detected internal and external air conditions.
Regarding claim 24, Zhang further discloses the one or more building equipment asset measurements comprise a dry bulb temperature measurement taken above a roofline and proximate an outside air intake of the HVAC equipment (providing temperature data to the controller 13A. The second sensor 14A is located above a roofline to make sure that an outside condition is accurately detected. Further, the second sensor 14A may be matched to and be located near an inlet 24A that is above a roofline so that fresh, cool air 18 or 25 may be drawn into the building, [0019]).
Regarding claim 25, Zhang further discloses the one or more building equipment asset measurements comprise a dry bulb temperature measurement taken in a return air duct of the HVAC equipment disposed below a roofline (Figure 2 shows temperature sensor 14A is located near vents 5 & 7 below the roofline).
Regarding claim 26, Zhang further discloses the one or more building equipment asset measurements comprise a dry bulb temperature measurement taken in a supply air duct of the HVAC equipment disposed below a roofline (Figure 2 shows temperature sensor 14A is located near vents 5 & 7 below the roofline).



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Harold and further in view of Maughan et al. (Pub. No. US 2016/0103457, published on April 14, 2016; hereinafter Maughan). 

Regarding claim 27, Maughan then discloses the one or more building equipment asset measurements comprise a plurality of equipment measurements taken at an HVAC equipment, wherein the troubleshooting instructions are configured to instruct the user to take the plurality of building equipment asset measurements, and wherein the troubleshooting instructions instruct the user to take liquid line temperature measurement of the HVAC equipment after taking other building equipment asset measurements, wherein the liquid line temperature measurement comprises the user connecting to a closed refrigerant circuit of the HVAC equipment (FIGS. 3 through 10 show troubleshooting information displays for various events that may be monitored by the system of the preferred embodiment of the invention. Various sensing parameters will be processed into individual actionable events for the purpose of ease of interpretation and maintenance. For example, in FIG. 3A, Event 01 is a tag name given to the event description—“Stage 1 high superheat and low subcool detected,” which is computed from suction and liquid line pressures and temperatures. Each event is similarly provided a unique tag for processing by the PLC and system, [0067]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Maughan with the teachings of Curtis, as modified by Harold, for the purpose of analyzing and trending the data and comparing it to a list of pre-determined set points to determine variances from the data set points and identification of one or more pre-determined events and a set of preventive maintenance alerts and/or troubleshooting instructions pertaining to the events.

Summary of Related Prior Art
The related prior art are summarized as follows:
Gillette et al. (Pub. No. US 2018/0031256) teaches a user interface configured to present information to a user and receive inputs from the user. A processor is configured to cause the processor to receive one or more system parameters associated with HVAC system components. The processor is further configured to determine if a maintenance operation is required in response to receiving the one or more system parameters, and to display to the user via the user interface an indication that a maintenance operation is required. The HVAC components are monitored to determine if the operational conditions are completed, and maintenance instructions are displayed in response to the operational conditions being completed. 
Noor (Pub. No. US 2019/0368763) teaches a climate management system includes a controller configured to control operation of the climate management system to control climate characteristics in a building. The equipment is configured to be communicatively coupled to the controller via a mobile device and configured to control the HVAC system via the mobile device and the controller. 



Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

         /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                     May 20, 2022